DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including terminal disclaimer, amended drawings, amended claims, and arguments/remarks, filed 4/13/2022 in response to Office Action (non-final rejection) mailed 3/18/2022. 
Claims 1-15 were previously pending. With Applicant’s filing of 4/13/2022 Claims 1, 4, 6, 7, and 12-14 are amended, and Claims 2-3, 5, 8-11 and 15 are as previously presented. Presently Claims 1-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,814,542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The drawings were previously objected to for minor informality. In light of Applicant’s amendment, these objections are withdrawn.
Claims 4, 6, and 15 were previously objected to for minor informality. In light of Applicant’s amendment, these objections are withdrawn.
Claims 1-15 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitation wherein the extruder further comprises a control unit that is operationally connected to the one or more first heating elements for generating an adjustable height temperature gradient in the extrusion material across the profile height to control swelling of the extrusion material relative to the cord entry height from the first cross section to a second cross section after the extrusion material leaves the die, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-11 are allowable as depending from an allowable base claim.
Independent Claim 12 is allowable because the recited limitation for controlling the one or more first heating elements with the control unit to transfer heat into the extrusion material from a first side of the profile height at the die for generating an adjustable height temperature gradient in the extrusion material across the profile height, and controlling swelling of the extrusion material relative to the cord entry height from the first cross section to a second cross section after the extrusion material leaves the die by adjusting the adjustable height temperature gradient, when taken with the claim as a whole, has not been shown or reasonable suggested by the prior art. Dependent Claims 13-15 are allowable as depending from an allowable base claim.
A close prior art reference Murakami et al. (JPH06231633A, here made of record) disclose apparatus for extruding material over plastic-coated cable, the apparatus comprising a crosshead extruder with a die, flow channels for the extrusion material, a cord guide for guiding a central cord through the circular crosshead so that the cord is embedded in the extrusion material, a plurality of heating elements provided circumferentially and proximate to the flow channels upstream of the die, and a controller can generate temperature gradient in the area of the flow channels to ensure even coverage of the central cord and ensure a uniform temperature distribution to prevent thickness deviations in the radial direction, the circumferential direction, and the longitudinal direction. Murakami et al. do not disclose generating an adjustable height temperature gradient in the extrusion material across the profile height and do not disclose the claim limitations recited above. 
A close prior art reference Ponta et al. (US 8,585,949 B2, here made of record) discloses a method and apparatus for extruding a polymeric material over reinforcement cords to form portions of a tire, the apparatus comprising dies coaxially arranged within an annular body, a cord guide, flow channels that debouch extruder material between the dies, and an elongate cross sectional profile that defines a first cross section with a profile width and a profile height. The cross-sectional area of the flow channels can be changed in response to working conditions to ensure thickness uniformity. Ponta et al. do not disclose the claim limitations recited above.
A close prior art reference Oki (JPH08103972A, here made of reference) discloses apparatus for extruding rubber over an array of reinforcing cords, the apparatus comprising an extruder head with a die for receiving extrusion material and a cord guide for the array of cords in a common cord plane in a cord direction, two extruders external to the extruder head. However, Oki does not disclose the claim limitations recited above.
A close prior art reference Kenny et al. (US 2010/0283173 A1, here made of reference) disclose an extruder system with two extruders for coating an array of reinforcing cables with thermoplastic material (extrusion material), the two extruders with melt pumps having supply directions perpendicular to an extruder head with a die. Kenny et al. do not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743